03/26/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   No. DA 20-0155


IN THE MATTER OF:

C. L.,

               A Youth.


                                       ORDER


         Upon consideration of Appellee’s motion for a 60-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including June 1, 2021 within which to prepare, serve, and file its response

brief.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 26 2021